DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 37-40 are directed to Fig. 13, non-elected without traverse.  Accordingly, claims 37-40 have been cancelled.

Claims 24-29, 31-35, 41-46 are allowable. The restriction requirement in different species 1-6, as set forth in the Office action mailed on 03/25/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/25/21 is partially withdrawn.  Claim 30, directed to species of Fig. 6 being rejoined is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 37-40, directed to species of Figs. 13 & 22 not being rejoined and remain withdrawn from consideration because they do not  require all the limitations of an allowable claim.  For example: claims 37-38 & 40 are being referred to non-elected species of Figs. 13 & 22; wherein the Figs. 13 & 22 do not include the limitation of a base having a first linear bearing surface contacting the rotating linear bearing surface, as required in the independent claim 33. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua B. Ryan on 04/04/22.

The application has been amended as follows: 
30. (Previously Withdraw- Now Rejoined) The apparatus of claim 27, wherein the gear is removably coupled to the rotating connector.
32. (Currently Amended) The apparatus of claim 24, wherein the at least one valve includes a resilient material defining an opening, the resilient material being configured to deform and form a seal around the interventional device that is extending through the opening and through the lumen.
37-40. (Cancelled)

Allowable Subject Matter
Claims 24-35, 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an apparatus including: a hemostasis valve; a rotating connector rotatably connected to the distal port of the valve; the rotating connector having a rotating linear bearing surface and a driven member configured to be rotatably driven by a drive mechanism, a base having a first linear bearing surface contacting the rotating linear bearing surface prohibiting movement of the rotating connector in a direction parallel to the valve body longitudinal axis.
The closet prior art of record is Razack (US 2010/0036329), Kitani et al. (US 2008/0004600) and Tanaka et al. (US 2005/0272976), however these references do not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783